Case 1:19-cv-05157-RER Document 1-2 Filed 09/10/19 Page 1 of 13 PageID #: 7




               EXHIBIT A
  Case 1:19-cv-05157-RER Document 1-2 Filed 09/10/19 Page 2 of 13 PageID #: 8




CIVIL COURT OF THE CITY OF NEW YORK
COUNTY OF QUEENS


Giovanni Arena,

                                                        Index Number: 026420
                       Plaintiff,
        V.

                                                       STATEMENT OF SERVICE
Bank of America Corporation,
                                                        BY MAIL

                       Defendant.



To:     Bank of America Corporation
        100 N. Tryon Street
        Charlotte, NC 28255

        The enclosed summons and complaint are served pursuant lo Section 312-a of the Civil
Practice Law and Rules. To avoid being charged with the expense of service upon you, you must
sign, date, and complete the acknowledgement part of this form and mail or deliver one copy of
the completed form to the sender within thirty (30) days from the date you receive it. You should
keep a copy for your records or your attorney. If you wish to consult an attorney, you should do
so as soon as possible before the thirty (30) days expire.


        If you do not complete and return the form to the sender within thirty (30) days, you (or
the party on whose behalf you are being served) will be required to pay expenses incurred in
serving the summons and complaint in any other manner pennitted by law, and the cost of such
service as permitted by law will be entered as a judgment against you.


        If you have received a complaint with this statement, the return of this statement and
 acknowledgement does not relieve you of the necessity to answer the complaint. The time to
 answer expires twenty {20) days after the day you mail or deliver this fonn to the sender. If you
 wish to consult with an attorney, you should do so as soon as possible before the twenty {20)
 days expire.


        If you are served on behalf ofa corporation, unincorporated associatio~ partnership or
 other entity, you must indicate under your signature your relationship to the entity. If you are
 served on behalf of another person and you are authorized to receive process, you must indicate
 Case 1:19-cv-05157-RER Document 1-2 Filed 09/10/19 Page 3 of 13 PageID #: 9




under your signature your authority. It 1s a cnme to forge a signature or to make a false entry on
this statement or on the acknowledgement

Date: August 1, 2019




                                                     Hashim Rahman, Esq.
                                                     Rahman Legal
                                                     43 W. 43rd Street, Ste. 204
                                                     New York, NY 10036
                                                     hrahman@rahmanlegal.com
                                                     Tel. (212) 804-5761
                                                     Fax.(212)954-5391
Case 1:19-cv-05157-RER Document 1-2 Filed 09/10/19 Page 4 of 13 PageID #: 10




CIVIL COURT OF THE CITY OF NEW YORK
COUNTY OF QUEENS


Giovanni Arena,


                                                          Index Number: - - - - - - - - -
                        Plaintiff,
        v.

                                                          ACKNOWLEDGEMENT OF RECEIPT
Bank of America Corporation,
                                                          OF SUMMONS AND COMPLAINT

                        Defendant.


       I received a summons and complaint in the above-captioned matter at the following
address:



PLEASE CHECK ONE OF THE FOLLOWING; IF ITEM 2 IS CHECKED, COMPLETE AS
INDICATED:
      1. /_/ I am not in military service.
     2. I   I I am in military service, and my rank and branch of service are as follows:
         Rank:- - - - - - Branch of Service:- - - - - -

   TO BE COMPLETED REGARDLESS OF MILITARY STATUS:

   I affirm the above as true under penalty of perjury:


   Signature


   Print Name

   Date this Acknowledgment is executed

   Position with Defendant for which
   acting (i.e. officer, attorney, etc.)

   PLEASE COMPLETE ALL BLANKS INCLUDING DATES. FOR YOUR CONVENIENCE, A SELF ADDRESSED
   STAMPED ENVELOPE IS ENCLOSED.
Case 1:19-cv-05157-RER Document 1-2 Filed 09/10/19 Page 5 of 13 PageID #: 11



CIVIL COURT OF THE CITY OF NEW YORK
COUNTY OF QUEENS


Giovanni Arena,


                                                          Index Number:
                        Plaintiff,                                        ---------
        V.

                                                          ACKNOWLEDGEMENT OF RECEIPT
Bank of America Corporation,
                                                          OF SUMMONS AND COMPLAINT

                        Defendant.


       I received a summons and complaint in the above-captioned matter at the following
address:



PLEASE CHECK ONE OF THE FOLLOWING; IF ITEM 2 IS CHECKED, COMPLETE AS
INDICATED:
     1. I  I I am not in military service.
     2. / / I am in military service, and my rank and branch of service are as follows:
        Rank:                   Branch of Service:
                                                           ------
   TO BE COMPLETED REGARDLESS OF MILITARY STATUS:

   I affirm the above as true under penalty of perjury:


   Signature


   Print Name

   Date this Acknowledgment is executed

   Position with Defendant for which
   acting (i.e. officer, attorney. etc.)
                                                                                           0


   PLEASE COMPLETE ALL BLANKS INCLUDING DATES. FOR YOUR CONVENIENCE, A SELF ADDRESSED
   STAMPED ENVELOPE IS ENCLOSED.
Case 1:19-cv-05157-RER Document 1-2 Filed 09/10/19 Page 6 of 13 PageID #: 12



  CML COURT OF THE CITY OF NEW YORK
  COUNTY OF QUEENS
  -----------------------------------------------X                        026420
  Giovanni Arena,
                                                            Index No.:
                                                                     ---------
                                                            SUMMONS
                             Plaintiff,
          - against -                                       Plaintiffs Residence:
                                                            22-15 Harman Street
                                                            Ridgewood, NY 11385
  Bank of America Corporation,
                                                            The basis of venue
                             Defendant.                     Plaintiff's residence as per
                                                            NYC Civil Court Act§ 30I(a)
  ------------------------------------------------------X
  To Bank of America Corporation:

           YOU ARE HEREBY Sillv1MONED to appear in the Civil Court of New York,
  County of Queens, located in the City and State of New York, at 89-17 Sutphin
  Boulevard, Jamaica, NY, 11435, within the time provided by law as noted below and to
  file your answer to the annexed complaint with the clerk of the court. Upon your failure
  to answer, judgment will be taken against you for the relief demanded in the complaint,
  together with the costs of this action.


                                                                          an, Esq.
                        ·d~Wft~~t»PffL\o                 .~........,_Legal
                                                               . 43rd St., NY, NY 10036
                        ON     AUG • 1 2019              el. 212-804-5761
                                                        Attorneyfor Plaintiff
                             clVILCOURT
  Defendant's Addr QUEENS COUNTY
  Bank of America Corporation, I 00 N. Tryon Street, Charlotte, NC 28202

  NOTE: The law provides thaf (a) if this summons is served by its delivery to you
  personally within the City of New York, you must appear and answer within TWENTY
  days after such service; or (b) if this summons is served by delivery to any person other
  than you personally, or is served outside the City of New York, or by publication, or by
  any means other than personal delivery to you within the City of New York, you are
  allowed THIRTY days after the proof of service thereof is filed with the clerk of the court
  within which to appear and answer. Where a defendant appears by an attorney, a copy of
  such defendant's answer shall be served upon the plaintiffs attorney, or upon the plaintiff
  if the plaintiff appears in person, at or before the time of filing the original answer with
  proof of service thereof.
Case 1:19-cv-05157-RER Document 1-2 Filed 09/10/19 Page 7 of 13 PageID #: 13




CIVIL COURT OF THE CITY OF NEW YORK
COUNTY OF QUEENS
--------------------------------------------------------------------X

Giovanni Arena,


                                   PlaintifT.
                                                                        Index No.:   c) dc;.q    ~o
                 - against -

                                                                        COMPLAINT

Bank of America Corporation,

                                   Defendant.

--------------------------------------------------------------X

         Plaintiff Giovanni Arena, by and through the undersigned counsel, states as follows:

         1.      The Plaintiff seeks redress for the Defendant's violations of the Telephone

Consumer Protection Act ("TCPA"), 47 U.S.C. § 227, et seq., and the Defendant's intentional

infliction of emotional distress during its efforts to collect a financial obligation from the

Plaintiff.

                                     JURISDICTION AND VENUE

         2.      The Plaintiff seeks to recover damages in an amount not exceeding $25,000,

exclusive of costs and interest. These damages resulted from conduct that occurred during the

specific time period described herein. As such, this Comt has jmisdiction over the present action

pursuant to Section 201 of the New York City Civil Court Act.

         3.       Pursuant to Section 301 of the New York City Civil Court Act, the proper venue

for trial is in Queens County as the Plaintiff was residing in the said county at the

commencement of this action.




                                                         1
Case 1:19-cv-05157-RER Document 1-2 Filed 09/10/19 Page 8 of 13 PageID #: 14




                                            THE PARTIES

       4.      The Plaintiff repeats and restates each of the allegations contained in the

paragraphs above as if fully contained herein.

       5.      The Plaintiff is an adult individual residing in the State of New York, County of

Queens. As per 47 U.S.C. § 227(b)(3 ), the Plaintiff is a "person" who was subject to the TCPA

violations described herein.

       6.      Defendant Bank of America is a North Carolina-based business corporation with

its principal executive office located at I 00 North Tryon Street, Charlotte, NC, 28255.

                                  FACTUAL ALLEGATIONS

       7.      The Plaintiff repeats and restates each of the allegations contained in the

paragraphs above as if fully contained herein.

       8.      In May of 2018, the Defendant placed approximately fifty collection calls to a

cellular telephone line owned by Plaintiff, upon information and belief.

       9.      The above-stated collection calls were placed through an automatic telephone

dialing system ("ATOS"), upon information and belief. The Defendant's A TDS had the capacity

to dial, store, and produce numbers to be called using a random or sequential number generator.

When the Plaintiff answered the calls, there would be a significant pause before he was

connected with a person.

       10.     The aforementioned calls by the Defendant were incessant, continuous, and

placed without the Plaintiffs prior express consent.

        11.    Upon information and belief. the Defendant continued to call the Plaintiff even

after he asked that the calls be stopped.




                                                 2
Case 1:19-cv-05157-RER Document 1-2 Filed 09/10/19 Page 9 of 13 PageID #: 15



         12.   Furthermore, the described collection calls were so numerous and persistent they

caused the Plaintiff severe anxiety and emotional distress. Upon information and belief. the

Defendant intended to cause. or recklessly caused, the Plaintiffs emotional distress in order to

force or pressure payments on a financial obligation.

                                COUNT I
         VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

         13.   The Plaintiff repeats and restates each of the allegations contained in the

paragraphs above as if fully contained herein.

         14.   Upon information and belief, the Defendant violated the TCPA using an ATDS to

place numerous non-emergency calls to the cellular number of the Plaintiff without his prior

express consent. See 47 U.S.C. § (b)(l )(A)(iii).

         15.   As shown by its repeated. persistent, and unyielding conduct, the Defendant's

violations of the TCPA were willful and knowing. Id § 227(b)(3).


                                 COUNT II
               INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

         16.   The Plaintiff repeats and restates each of the allegations contained in the

paragraphs above as if fully contained herein.

         17.   The Defendant engaged in extreme and outrageous conduct by calling the

Plaintiff without consent on a frequent and incessant basis.

         18.   Upon info1mation and belief, the Defendant's calls were intended to cause the

Plaintiff severe emotional distress. This intent is shown by the abundance and persistence of the

calls.




                                                    3
Case 1:19-cv-05157-RER Document 1-2 Filed 09/10/19 Page 10 of 13 PageID #: 16




        19.     If the Defendant's calls were not made with intent, they were made with reckless

 disregard of the substantial probability that the conduct would cause the Plaintiff severe

emotional distress, upon information and belief.

        20.     There is a causal connection between the Defendant's calls and the Plaintiff's

severe emotional distress.

        21.     Pursuant to the foregoing conduct, the Defendant is liable for damages to the

Plaintiff for its intentional infliction of emotional distress.


                                      PRAYER FOR RELIEF

              WHEREFORE the Plaintiff prays that ajudgment be entered against the Defendant by

      l. Awarding the Plaintiff the statutory dan1ages in the amount of$500 for each call placed in

          violation of the TCPA pursuant to 47 U.S.C. § 227(b)(3)(B),

      2. Awarding the Plaintiff damages and costs for the Defendant's intentional infliction of

          emotional distress, and

      3. Granting such other and further relief that the Court may deem just and proper.


Dated: August 1, 2019
                                                        Respectfully submitted.


                                                        ~
                                                        Has~ ahm~sq.
                                                        Rahman Legal
                                                        43 West 43rd Street, Suite 201
                                                        New York, NY 10036
                                                        hrahman@rahmanlegal.com
                                                        Phone: (212) 804-5761
                                                        Fax: (212)954-5391




                                                   4
Case 1:19-cv-05157-RER Document 1-2 Filed 09/10/19 Page 11 of 13 PageID #: 17




                               RAHMAN LEGAL

CIVIL COURT OF THE CITY OF NEW YORK
COUNTY OF QUEENS




Giovanni Arena,
                                                        Index No.:   0 J 6 Lt~O
                           Plaintiff.

             V.




Bank of America Corporation,


                           Defendant.




                                        SUMMONS
                                        COMPLAINT



                                   Hashim Rahman. Esq.
                                      Rahman Legal
                                   Attorney for Plaintiff
                               43 West 43rd Street, Suite 204
                                   New York. NY 10036
                                hrahman@rahmanlegal.com
                                   Phone: (212) 804-5761
                                     Fax: (212) 954-9
Case 1:19-cv-05157-RER Document 1-2 Filed 09/10/19 Page 12 of 13 PageID #: 18




                                                                                181
                                      Hashim Rahman, Esq.
                                      Rahman Legal
                                      43 West 43rd Street, Suite 204
                                      New York, NY 10036
          Case 1:19-cv-05157-RER Document 1-2 Filed 09/10/19 Page 13 of 13 PageID #: 19




                    •o-   q"c,CJ,.-..o.uo.   c. - • .O.




                                                                                 1'tM:1,ei.,· y·o•f.trlt s'll ,'i ::tt.:'\ti)•~ /
 R.AIDv1AN LEGAL
                                                                           ~ ?t..::: .'~l.•H.,,; ..-l'i.!< :!t':-"·   ,;-.,~=1,   .ti;   L   I

43 WEST 43RD STREET, SUITE 204
                                                                                                                                                                                 ~~-::..V·
     NEW YORK, NY 10036
                                                                   t;ad.< tA Aff~rl~

                                                                       AUG 12 '19
                                                                                                                      NOJ-OZ1,,, ~D-dS
                                                                   Le~ Deparr.nem
                                                                Bank of America
                                                                100 North Tryon Street                                vow         otall nas      oesn delayed due to
                                                                Charlotte, NC 28255                                   an lncorrec, or mfgslng mall code.
                                                                                                                       F'luc.!S£ notify 1he sender of your
                                                                                                                                 ·r•""'!Ci mall code,



                                                          ;
                                                              28255-               , •,, ,, 1I11 ll 1/l' II1'• 11 1, 11     ,JI I111111 11,1, 111ll1111
                                                                                                                                                 1        11   11 1JII 1/I / 1
